Appellant sued Watson, Hays, and Odell upon verified open account for goods, wares, and merchandise alleged to have been sold and delivered to Watson. As against Hays and Odell, it was alleged they had purchased from Watson the latter's stock of merchandise in violation of the Bulk Sales Law. Long before the date of trial, Hays and Odell had denied under oath the justice of all of the items of the account as provided by article 3712, R.S. The case had been pending for months without an answer by Watson. Upon the day of trial, Watson filed a like denial under oath of the justice of the account. Appellant moved to strike out the answer of Watson upon the ground that it was surprised thereby and because the answer had been filed for delay. The motion was overruled and error is assigned to this action. The matter presents no error. If appellant was surprised by the delayed filing of the answer, it had the statutory right to a continuance, and it should have availed itself of that privilege. Article 3712, R.S.; Bergman Produce Co. v. Browne (Tex.Civ.App.)141 S.W. 153.
Upon the trial appellant offered the account in evidence, and upon objection the same was excluded. This action is also assigned as error, but appellant in its brief admits it "does not insist very much that the account was admissible in evidence under the facts." The verified statutory denial having been filed, and no competent evidence adduced of the correctness of the account, the court properly excluded it.
This disposes of all the assignments.
Affirmed. *Page 225